November 23, 2009 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Scottsdale Funds (the Trust) File No. 333-11763 Commissioners: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933 is certification the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Barry A. Mendelson Principal and Senior Counsel The Vanguard Group, Inc.
